Citation Nr: 1336336	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  13-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board observes that, during a June 2010 Board hearing regarding the perfected issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD), the Acting Veterans Law Judge the presided over such hearing noted that the Veteran wished to challenge the propriety of the initial rating assigned to his diabetes mellitus in a May 2009 rating decision.  Consequently, the Acting Veterans Law Judge took testimony on the Veteran's diabetes mellitus, type II, claim and advised the Veteran that appropriate action would be taken regarding disposition of such matter after further review of the record, to include the procedural posture of the claim.  

Thereafter, in an October 2010 decision, the Acting Veterans Law Judge noted that, at the June 2010 Board hearing, he was under the impression that the Veteran had filed a notice of disagreement with the 20 percent disability rating assigned for diabetes mellitus type II in a May 2009 rating decision.  However, upon careful review of the claims file, the Board noted that the Veteran was notified in May 2009 of the rating decision and, in September 2009, the Veteran noted disagreement with a September 2008 rating decision, but not with the May 2009 action.  The Veteran also submitted a statement in November 2009, which made no reference to diabetes mellitus.  The RO attempted to clarify the Veteran's communications in a November 2009 Report of Contact.  The Report of Contact reflects that the Veteran indicated that the issue he was seeking was a higher evaluation for PTSD; no indication was made that he was also seeking a higher evaluation for diabetes mellitus.  Thus, the RO properly attempted to clarify the Veteran's communications under 38 C.F.R. § 19.26(b) and it does not appear that the Veteran has voiced disagreement with the 20 percent disability rating assigned for diabetes mellitus in the May 2009 rating decision.  Therefore, the Board referred the matter of an increased rating for diabetes mellitus to the agency of original jurisdiction (AOJ) for appropriate action.   Thereafter, the Veteran's claim for an increased rating for his diabetes mellitus, as well as his peripheral neuropathy, was adjudicated in the February 2011 rating decision on appeal. 

Additionally, while the Board is cognizant that another Acting Veterans Law Judge took testimony regarding the propriety of the initially assigned rating for the Veteran's diabetes mellitus at the June 2010 hearing, as such issue had not been properly appealed, the June 2010 hearing is not considered the hearing on appeal regarding the instant matter.  38 C.F.R. § 20.700 (2012).  Furthermore, in his January 2013 substantive appeal (VA Form 9), the Veteran indicated that he did not wish to testify at a Board hearing regarding the matters on appeal.  Therefore, the Board finds that there is no outstanding hearing request and no hearing on appeal with respect to the instant issues has been conducted.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims reveals additional VA treatment records dated through November 2012, which were considered by the agency of original jurisdiction (AOJ) in the December 2012 statement of the case.

As a final preliminary matter, the Board notes that the AOJ determined in a July 2012 document that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) was raised in connection with the Veteran's May 2012 claim for an increased rating for his PTSD.  In an August 2012 rating decision, the AOJ granted a 70 percent rating for the Veteran's PTSD, effective May 30, 2012, and deferred adjudication of the TDIU matter pending the receipt of additional information or evidence.  However, to date, it does not appear that the RO has adjudicated such claim.  Therefore, as will be discussed further herein, as the matter of entitlement to TDIU has been raised in connection with the Veteran's PTSD, rather than his diabetes and related manifestations, and is in the process of being separately adjudicated, this matter is not properly before the Board and is referred to the AOJ for appropriate action.  

Additionally, in his January 2013 substantive appeal, the Veteran argues that he has sleep apnea, which forced him to retire as he was sleeping on the job.  The Board notes that the Veteran's claim for service connection for sleep apnea was previously denied in May 2006, May 2008, and May 2009 rating decisions.  The Veteran is advised that, if he would like to final an application to reopen such claim, he should so inform the RO.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's diabetes mellitus, type II with erectile dysfunction is manifested by loss of erectile power with no penile deformity, and requires treatment with an oral hypoglycemic agent and a restricted diet, but does not require insulin or restriction of activities, or ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or treatment with a diabetic care provider at least twice a month.  

2.  For the entire appeal period, the Veteran's peripheral neuropathy of the right upper extremity is manifested by no more than mild incomplete paralysis of the right median nerve.  

3.  For the entire appeal period, the Veteran's peripheral neuropathy of the left upper extremity is manifested by no more than mild incomplete paralysis of the left median nerve.  

4.  For the entire appeal period, the Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis of the right sciatic nerve.  

5.  Resolving all doubt in the Veteran's favor, for the entire appeal period, his peripheral neuropathy of the left lower extremity more nearly approximates no more than moderate incomplete paralysis of the left sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119; Diagnostic Code 7913 (2012).  

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a; Diagnostic Code 8515 (2012).  

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a; Diagnostic Code 8515 (2012).  

4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a; Diagnostic Code 8520 (2012).  

5.  The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a; Diagnostic Code 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board considers the Veteran's claim for an increased rating for his service-connected diabetes mellitus, type II with erectile dysfunction and related peripheral neuropathies to be raised at the June 2010 Board hearing on his PTSD claim.  The Board notes that the claim was formalized in writing in January 2011 in a Fully Developed Claim, and subsequently adjudicated in February 2011.  The Board acknowledges that review of the claims file and Virtual VA does not reflect that the RO mailed a VCAA notice letter to the Veteran between June 2010 and the adjudication of his claim in February 2011.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  The Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law. Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Neither the Veteran nor his representative has identified any VCAA notice deficiency that would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether prejudicial error has resulted from the AOJ's failure to provide a written VCAA notice to the Veteran prior to adjudicating his claims for increase.  

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's increased rating claims based on notice that was provided to him during the course of his appeal.  At the June 2010 hearing, the Acting Veterans Law Judge noted that a worsening or increase in severity was also part of the consideration, and inquired about the Veteran's employment status at the time.  Additionally, in January 2011, the Veteran submitted a Fully Developed Claim (VA Form 21-526EZ) form.  In connection with such form, the Veteran signed a statement indicating that he had enclosed all of the information or evidence that would support his claim, to include identifying records from Federal treating facilities, or he had no information or evidence to give VA to support his claim.  He further requested that VA decide his claim as soon as possible.

Furthermore, the February 2011 rating decision and December 2012 statement of the case informed the Veteran of the specific evidence that had been considered and the basis of the denial of his claims.  Specifically, as relevant to his diabetes claim, the Veteran was notified that an evaluation in excess of 20 percent was not warranted as the evidence did not show that that his diabetes required insulin, a restricted diet, and regulation of activities.  Pertinent to his peripheral neuropathy claims, he was informed that such claims were denied as the evidence failed to show moderate incomplete paralysis of hand movements or below the knee, as applicable.  Furthermore, the December 2010 statement of the case informed the Veteran of 38 C.F.R. § 3.159 (VA assistance in developing claims) as well as the rating criteria governing the evaluation of his diabetes (Diagnostic Code 7913), peripheral neuropathy of the bilateral upper extremities (Diagnostic Code 8515), and peripheral neuropathy of the bilateral lower extremities (Diagnostic Code 8520).  

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claims of entitlement to increased ratings.  In this regard, in his March 2011 notice of disagreement and substantive appeal, he argues that his service-connected disabilities have gotten worse.  Additionally, at his June 2010 Board hearing, the Veteran's representative recited a summary of the requirements for an increased rating from the May 2009 decision, and indicated that they "knew the basic criteria."  The representative also explained the main issues they wanted to discuss were insulin use and regulation of activities.  Therefore, based on the Veteran's own statements, and those of his representative's, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his increased rating claims.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) . 

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and providing an examination when warranted.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Relevant to the duty to secure records, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative have identified any outstanding treatment records that have not been obtained.  In this regard, the Veteran indicated in his January 2013 substantive appeal that he received ongoing treatment for his disabilities through the VA system.  The Board notes that VA treatment records dated through November 2012 were associated with the record in December 2012.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Rather, the Veteran indicated at his June 2010 Board hearing that he was on SSA retirement due to attaining retirement age.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.  

In addition, the Veteran was provided with VA examinations in January 2011 and February 2011 for his diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathies of all four extremities, including genitourinary and peripheral nerve examinations.  The Board finds that the examinations given are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's diabetes mellitus, type II, with erectile dysfunction has been rated 20 percent disabling under Diagnostic Code 7913, which provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board notes that the rating for erectile dysfunction was incorporated into the rating for diabetes mellitus, type II, at the initial grant of service connection in May 2009, and the Veteran was also awarded special monthly compensation for loss of use of a creative organ.  The Veteran was also separately evaluated for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  Diagnostic Codes 8515 (upper extremities) and 8520 (lower extremities).  

Peripheral neuropathy of the bilateral upper extremities is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the median nerve.  The Veteran is currently evaluated at 10 percent for mild incomplete paralysis of the bilateral median nerves.  A higher, 30 percent rating is warranted for moderate incomplete paralysis.  A 50 percent rating is warranted for severe incomplete paralysis.  A 70 percent rating is warranted for complete paralysis, where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

Peripheral neuropathy of the bilateral lower extremities is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of the sciatic nerve.  The Veteran is currently evaluated at 10 percent for mild incomplete paralysis of the bilateral sciatic nerves.  A higher, 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

A note accompanying the peripheral nerves rating criteria states that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

Turning to the evidence of record concerning all disabilities at issue, relevant VA treatment records from January 2008 to December 2012 noted prescriptions for treatment with oral hypoglycemic agents and oral erectile dysfunction medications.  A January 2008 record also reflects that the Veteran was compliant with his diet and medication.  He also reported that he tried to walk two to three miles a day, had no problems with his feet, and his vision was okay.  Diabetes and obesity were diagnosed.  The Veteran was advised to reduce his weight to within 10 percent of his ideal body weight.  In April 2008, it was noted that the Veteran was not very active.  He again noted no problems with his feet and his vision was okay.  A July 2008 record reflects that the Veteran did not have good ejaculation, but his erection was okay.  He further indicated that he lost a few pounds.  His glucose was under good control and he was able to walk two to three miles a day, had no problems with his feet, and his vision was okay.  A diabetic foot examination revealed no lesions.  Foot sensory monofilament examination was okay.  Dorsalis pedis and posterior tibial pulses were 1+.  It was noted that he had no risk.

A January 2009 VA treatment record revealed that the Veteran's glucose was under good control and he was working part-time.  It was observed that his diabetes were under good control.  A February 2010 record reflects that he had pain in the left foot for two days, which he identified as 'gout.'  The Veteran had no problems with his feet and his vision was okay.  Upon examination, the Veteran's left foot had mild swelling over the dorsal midfoot and tenderness.  It was also noted that his erectile dysfunction was not responding to medication.  Probable gout was diagnosed. 

A June 2010 VA treatment record noted that the Veteran's compliance with his diet and prescriptions, his improving glucose level, and his report of feeling well.  It was noted that he lost some weight and had no further gout attacks.  The only private treatment records concerning diabetes mellitus, type II and related disabilities during this period was a July 2010 private physician prescription form that stated the Veteran had diabetes mellitus, type II, erectile dysfunction, and peripheral neuropathy bilaterally.  A December 2010 VA 6 month checkup included exercise education advising the Veteran to exercise 20 minutes, 3 times a week, at a moderate level.  

An April 2011 VA treatment record reflects that the Veteran had not had interim problems and reported feeling well.  He had no further gout attacks, was compliant with his diet, and had lost some weight.  It was observed that the Veteran's erectile dysfunction medication was working okay.  Finally, a December 2011 follow-up VA treatment visit recommended continuing a low salt, low fat, low cholesterol diet, as well as reinforced the importance of exercising 20 minutes a day, 3 times per week.  

At the January 2011 VA diabetes mellitus, type II, examination, the Veteran reported polyuria and polydipsia with no anal pruritus or loss of strength.  The Veteran indicated that he had no history of hospitalizations for diabetic ketoacidosis or hypoglycemia, and no hypoglycemic episodes were reported.  There were no restrictions on his activities to avoid hypoglycemia because of diabetes mellitus, type II.  The Veteran had no bowel or bladder impairment, and followed up with a diabetic treatment provider every 3 months.  As for dietary concerns, the Veteran followed a low carbohydrate diet and his weight was stable.  There was no coronary artery disease, and the Veteran denied chest pain.  He had no fungal infection of the skin of the feet or toenails, and no skin changes or dermatitis due to diabetes mellitus, type II.  The Veteran had erectile dysfunction and numbness and tingling in the upper and lower extremities that was addressed in other examinations.  The Veteran did not have retinopathy or blurred vision.  The VA examiner noted that the Veteran took various medications in the form of a tablet once or twice a day.  Urinalysis was normal, and hemoglobin A1c was 6.7 percent.  The VA examiner concluded that the Veteran's diabetes mellitus, type II was under fair control, with peripheral neuropathy of the upper and lower extremities with erectile dysfunction.  The VA examiner also noted that the Veteran had essential hypertension with an idiopathic cause, and further stated that diabetes mellitus, type II does not cause essential hypertension.  

At the January 2011 peripheral nerves VA examination, the Veteran reported numbness and tingling in both hands and feet that had started 4 to 5 months prior.  He stated that the symptoms started in all four extremities at once, but the feet were worse than the hands.  The Veteran stated that his symptoms would come and go, and were mild, intermittent, and self-resolving.  The Veteran denied any painful dysesthesias.  The detailed reflex examination findings were essentially normal, although hypoactivity was noted in the bilateral triceps and in the bilateral ankle jerk areas.  The sensory examination revealed normal vibration, normal position sense, and no dysesthesias in both upper extremities, as well as decreased pain/pinprick and decreased light touch in both upper extremities.  As for the lower extremities, the sensory examination revealed no dysesthesias in both lower extremities, normal position sense in the right lower extremity, decreased position sense in the left lower extremity, and decreased vibration, pain/pinprick and light touch in the both lower extremities.  The detailed motor examination revealed normal muscle tone with no muscle atrophy, no imbalance or tremor, no evidence of fasciculations, and no joints affected by the nerve disorder.  The VA examiner diagnosed peripheral neuropathy of both the upper and lower extremities, where the bilateral upper extremities and the right lower extremity had mild limitations, and the left lower extremity had mild to moderate limitations.  The VA examiner noted that there were no effects on the Veteran's usual occupation or usual daily activities due to these disabilities.  

A February 2011 VA genitourinary examination for erectile dysfunction included a medical history of deteriorating erectile function with a course since onset that has become progressively worse and was not responding well to Levitra 20mg.  The medical history also stated that oral medication was effective in allowing intercourse, and noted absence of ejaculation as an abnormality.  The history noted urinary symptoms, including urgency and urge incontinence leakage though wearing of absorbent material was not required.  Daytime voiding frequency was reported at every 1 to 2 hours, with nocturia at a rate of 4 voidings per night.  The physical examination revealed a normal penis, with a normal prostate, testicles, epididymis, spermatic cord, scrotum, seminal vesicles, bladder, urethra, perineal sensation, anus, and rectal walls examination.  There was no abdominal or flank tenderness and no peripheral edema.  There was decreased bulbocavernosus reflex (anal wink) and decreased cremasteric reflex.  Urinalysis was normal.  The VA examiner concluded that erectile dysfunction was due to diabetes mellitus, and aggravated by medication for PTSD.  The VA examiner noted that erectile dysfunction had no significant general occupational effects, and that there were no effects of the problem on usual daily activities.  

An April 2011 VA diabetes and hypertension evaluation indicated that the Veteran had no interim problems, and took Levitra for erectile dysfunction that was working.  

As for the Veteran's lay statements in support of his claim for increase, he indicated that he took pills for his diabetes at the June 2010 Board hearing on his PTSD claim.  He also indicated that his physician advised him to walk more often, and, when asked about restrictions on his activities, also stated that he was advised not do anything more strenuous than walking.  In his March 2011 notice of disagreement, the Veteran stated that, although the RO determined that his service-connected conditions had not changed, his body tells him differently.  He indicated that, if not for the medication he got at the VA hospital, his body would be a mess.  In his January 2013 substantive appeal to the Board, the Veteran stated that he knew he was getting older and his symptoms were getting bad, but he totally disagreed with the RO's actions, especially the evaluations for peripheral neuropathy of the right and left extremities, which he alleged had gotten worse.  

Turning first to the analysis of diabetes mellitus, type II, with erectile dysfunction, the evidence is against a finding that a rating in excess of 20 percent is warranted.  The record reveals that the Veteran requires oral hypoglycemic agents and a restricted diet to treat his diabetes mellitus, type II with erectile dysfunction.  The record does not indicate that the Veteran requires insulin or regulation of activities in addition to his restricted diet and oral hypoglycemic agents to treat his diabetes, so a 40 percent rating is not warranted.  Further, a 60 percent rating is not warranted.  The Veteran was not encouraged to avoid strenuous occupational and recreational activities, especially in light of treatment notes that reflect his physicians' encouragement to exercise 20 minutes, 3 times a week, up to a moderate level of exertion.  In addition, there was no notation in the record that strenuous activities must be avoided.  The Veteran indicated that he was advised not to engage in activity more strenuous than walking, but the treatment notes in the record do not support that assertion.  In addition, the record does not reflect episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The Veteran denied hospitalizations for those conditions at the January 2011 VA diabetes examination, and reported that he saw a diabetic care provider every 3 months.  As such, the evidence is against assigning a 60 percent rating.  Finally, a 100 percent rating is not warranted as the Veteran does not require insulin injections at all, does not require regulation of activities, has experienced no episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, and has not experienced progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

As for the Veteran's erectile dysfunction, the record consistently reflects treatment for the condition with an oral medication.  However, the February 2011 VA examination noted a normal penis, and no penile deformity was listed at the examination or in the treatment records.  As such, the Board finds that the Veteran is not entitled to a compensable rating for his erectile dysfunction since a compensable rating requires both loss of erectile function, and a penile deformity.  Since a compensable rating is not warranted, the Veteran's erectile dysfunction is considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119; Diagnostic Codes 7913, Note (1), 7522.

The Board further finds that the Veteran's diabetes mellitus, type II, does not result in complications other than his erectile dysfunction and peripheral neuropathy.  In this regard, his vision has been noted to be okay and there has been no retinopathy or blurred vision.  There is also no renal disease or coronary artery disease present.  Furthermore, while the Veteran has hypertension, such has been diagnosed as essential with an idiopathic cause.  Moreover, the VA examiner stated that diabetes mellitus, type II, does not cause essential hypertension.   

Turning to the analysis of peripheral neuropathy of the upper and lower extremities, the Board notes that peripheral neuropathy was service-connected as associated with diabetes mellitus, type II with erectile dysfunction.  Each upper extremity is evaluated as 10 percent disabling, and each lower extremity is evaluated as 10 percent disabling throughout the appeal period.  The assigned ratings for the upper extremities currently contemplate mild incomplete paralysis of the median nerves, and the assigned ratings for the lower extremities currently contemplate mild incomplete paralysis of the sciatic nerves.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8515 (upper extremities), 8520 (lower extremities).  

As for the peripheral neuropathy of the bilateral upper extremities, the evidence is against a finding that ratings in excess of 10 percent are warranted for these disabilities.  The evidence is against assigning the higher 30 percent, 50 percent, and 70 percent ratings since the evidence does not show moderate or severe incomplete paralysis, or complete paralysis as defined in Diagnostic Code 8515 for the upper extremities.  The January 2011 VA examiner assessed the Veteran's peripheral nerves, noted that the Veteran's condition was mild in both upper extremities, and reported essentially normal findings in the reflex, sensory, and motor examinations as described above.  Although the Veteran asserted in his notice of disagreement and substantive appeal that his body would be "a mess" without the medications he obtained at VA, the upper extremity examination reflected that the Veteran's abilities were essentially normal and warranted only mild evaluations.  As such, the evidence is against a finding that ratings in excess of 10 percent should be granted for the Veteran's bilateral upper extremities.  

As for the peripheral neuropathy of the Veteran's lower extremities, the evidence is against a finding that a rating in excess of 10 percent is warranted for the right lower extremity.  The evidence is against assigning the higher 20 percent, 40 percent, 60 percent, and 80 percent ratings since the evidence does not show moderate, moderately severe, or severe incomplete paralysis with marked muscular atrophy, nor does it show complete paralysis as defined in Diagnostic Code 8520 for the lower extremities.  The January 2011 VA examiner assessed the Veteran's peripheral nerves, noted that the Veteran's condition was mild in his right lower extremity, and reported essentially normal findings in the reflex, sensory, and motor examinations as described above.  Although the Veteran asserted in his notice of disagreement and substantive appeal that his body would be "a mess" without the medications he obtained at VA, the right lower extremity examination reflected that the Veteran's abilities were essentially normal and warranted only a mild evaluation.  As such, the evidence is against a finding that a rating in excess of 10 percent should be granted for the Veteran's right lower extremity.  

However, resolving all doubt in the Veteran's favor, the evidence supports a finding that a rating of 20 percent, but no higher, is warranted for peripheral neuropathy of the left lower extremity.  After examining the Veteran, the VA examiner indicated that the Veteran's condition was mild to moderate in the left lower extremity.  The Board notes that where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Although the VA examiner indicated that the Veteran's left lower extremity was mild to moderate, it is unclear what criteria the VA examiner relied upon to opine that moderate limits were also present.  As such, the Board has resolved all doubt in favor of the Veteran to grant entitlement to the higher rating of 20 percent for the left lower extremity, but no higher.  The Board notes that the VA examiner did not indicate that moderately severe or severe incomplete paralysis with marked muscular atrophy was present, nor did the examiner indicate that complete paralysis as defined in Diagnostic Code 8520 was present.  Resolving all doubt in the Veteran's favor, a rating of 20 percent, but no higher, is warranted for the Veteran's peripheral neuropathy of the left lower extremity.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathies of the bilateral upper and bilateral lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathies of the bilateral upper and bilateral lower extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms are adequately addressed by the rating schedule, as it contemplates various treatment modalities involved in managing diabetes mellitus, type II, including the oral hypoglycemic agents and restricted diet the Veteran adheres to for managing his disability.  In addition, the rating schedule contemplates complications related to diabetes mellitus, type II such as erectile dysfunction and peripheral neuropathies, and allows separate ratings where warranted for the symptoms generated by these manifestations.  In addition, the Veteran has not asserted symptoms not contemplated by the rating schedule in connection with his claims.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran does not contend, and the evidence does not show, that his diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathies of the bilateral upper and bilateral lower extremities render him unemployable.  Rather, he indicated at his June 2012 VA PTSD examination that he retired in 2006 and, toward the end of his career, he had conflicts with his co-workers, so he retired instead of being fired.  Additionally, in his January 2013 substantive appeal, the Veteran reported that his sleep apnea forced him to retire as he was sleeping on the job.

Therefore, as stated above, the issue of entitlement to a TDIU has been raised in connection with his claim for an increased rating for his PTSD and is currently pending before the AOJ.  Such pending adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  

Therefore, as the Veteran's TDIU claim was separately raised in connection with his PTSD claim and is currently pending before the AOJ, the Board has referred this matter for appropriate action.  Consequently, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record in relation to the claims currently pending before the Board.  Therefore, further consideration of such at this time is not necessary.  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, the claim of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity, the claim of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity, and the claim of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  As such, the benefit of the doubt doctrine does not appy to these claims.  Finally, the Board determined that the benefit of the doubt doctrine is applicable to the claim of entitlement to an evaluation in excess of 10 percent for the Veteran's peripheral neuropathy of the left lower extremity, and has determined that an evaluation of 20 percent, but no higher, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is denied.  

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

A 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


